Citation Nr: 0106499
Decision Date: 01/16/01	Archive Date: 03/12/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


DOCKET NO.  99-21 651	)	DATE JAN 16, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased evaluation for post-traumatic stress disorder (PTSD) and psychoneurosis, anxiety state, currently evaluated as 50 percent disabling.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to September 1945.  This 
appeal to the Board of Veterans' Appeals (Board) arises from a rating decision in February 1999 by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

PTSD is primarily manifested by moderate anxiety, without significant effect on the veteran's relationships with his wife, health care providers, or other patients with dementia.  


CONCLUSION OF LAW

The schedular and extraschedular criteria for an evaluation in excess of 50 percent for PTSD and psychoneurosis, anxiety state, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the President signed into law the Veterans' Claims Assistance Act of 2000, which applies to all pending claims for VA benefits and which provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by VA.  In the instant case, the Board finds that the RO complied with the requirements of the statute.  All relevant evidence identified by the appellant, including records of private physicians, was obtained and considered.  In addition, the veteran was afforded VA examinations to assist in rating his service-connected disability.  With regard to the adequacy of the examinations, the Board notes that the reports of the examinations reflect that the VA examiners recorded the past medical history, noted the veteran's current complaints, conducted mental status examinations, and rendered appropriate diagnoses.  For these reasons, the Board finds that the examinations were adequate for rating purposes.  The Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the veteran's claim, and the Board will proceed to consider the claim on the merits.  See Veterans' Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096,____ (2000) (to be codified at 38 U.S.C. § 5103(A).  

Disability evaluations are determined by application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

The veteran's PTSD and psychoneurosis, anxiety state, is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, and a general formula for rating mental disorders which provides that:  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  Flattened affect; circumstantial, circumlocutory, or stereotype speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spacial disorientations; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

The veteran's service medical records disclose that in October 1944, he was diagnosed with psychoneurosis, anxiety state.  A rating decision in October 1945 granted service connection for psychoneurosis, anxiety, battle fatigue.  

At a VA neuropsychiatric examination in December 1949, it was noted that, in service in July 1944, as a first-aid man in combat in Normandy, the veteran became exhausted, irritable, and quarreled with his officers.  He was depressed, very shaky, and tearful.  He was given a few days' rest and returned to duty, but he was unable to adjust himself to combat conditions, in spite of his intention to do so.  He was then evacuated to a hospital in England, where he remained for four months.  He was returned to duty in Germany and, at the end of hostilities, he was returned to the United States and demobilized.  On mental status examination the veteran was cooperative; he was very talkative, tense, and tremulous; his hands were tremulous, and his eyelids and facial muscles twitched.  He was self-centered and preoccupied with scenes of his combat experiences.  He persisted in relating his combat experiences and described the wounded men he had seen; he reacted with intense emotion and began to tremble and weep.  He also related many quarrels with his neighbors, relatives, and employers during the prior four years, all due to irritability and outbursts of temper, which he had been unable to control.  He showed no gross abnormal mental content; he was well-oriented; his memory for recent and remote events was good; insight was fair, and judgment was poor.  The diagnosis was anxiety reaction, chronic, severe.  His resultant incapacity was reported as marked impairment.  

At a VA neuropsychiatric examination in June 1986, the veteran indicated that a general practice doctor had prescribed Librium in 1981 for his anxiety, and he was still taking that medication.  On mental status examination, the veteran was coherent and rational; his mood was anxious, and his affect was constricted.  He denied hallucinations, ideas of reference, and paranoia.  He admitted to anxiety and occasional depression, with interrupted sleep.  His memory was fair.  He was well-oriented.  Insight and judgment were fair.  The diagnosis was general anxiety disorder.  His incapacity was reported as mild.  

A rating decision in July 1986 confirmed and continued an evaluation of 30 percent for the veteran's psychiatric disability.  

In June 1998, the veteran asserted a claim of entitlement to an increased evaluation for psychiatric disability.  Records of a private neurologist showed that the veteran was evaluated in February 1998.  At that time, the impression was that he had a dementing process, most likely caused by Alzheimer's disease.  Hypertensive ischemic changes in a carotid artery bruit were also thought to play a role.  In March 1998, the neurologist reported that the veteran had progressive mental decline likely related to early Alzheimer's disease.  Bilateral carotid artery blockages seen on ultrasound might be contributing to his symptomatology.  

In August 1998, the veteran was evaluated at a VA neuropsychology clinic.  He had been referred for evaluation of his cognitive functioning, because his wife had noticed increasing mental status changes; she stated that he was having more difficulty expressing himself, his mind was wandering, and he was becoming increasingly dependent on her.  She stated that he had been nervous for years and occasionally got irritable but mostly remained sweet and mild.  He remained independent in his activities of daily living.  His wife reported that he was able to handle money and safely operate a motor vehicle.  On a cognitive status examination, the veteran was able to correctly answer only 40 percent of the questions, which was a moderately impaired level of performance.  He seemed to have the most difficulty getting new information into his long-term memory.  He also struggled on expressive and receptive language tasks.  His thinking processes were slow and error-prone.  He denied any significant feelings of depression on a mood assessment scale.  The deficits observed in his memory, learning, thinking, reasoning, language, visual spacial perceptual and motor functioning far exceeded the expected changes seen with normal aging.  The relative integrity of his old learned procedural memories had allowed him to maintain his activities of daily living and to drive, but his ability to safely operate a motor vehicle needed to be closely monitored.  The examiner found that he would function best within a regular, predictable, daily routine; he needed external guidance and structure; he would have the most difficulty adjusting to new or unfamiliar settings where he was asked to deviate from a set routine.  

At a VA psychiatric examination in December 1998, it was noted that the veteran had never been treated by a psychologist or a psychiatrist.  His wife stated that, soon after World War II and in the initial post-war years, the veteran had dreams and nightmares and he would grab her and choke her at times, thinking that he was back in combat; also, loud noises used to bother him.  Those symptoms had been reduced considerably over the years.  On mental status examination, the veteran had a very hard time answering any direct questions.  He appeared to be anxious but not depressed.  He had difficulty with memory.  He did know the date and the year, but when asked to name his grandchildren, he could only name 2 out of 5.  His wife stated that he was very forgetful and she could not leave him alone by himself.  He continued to drive a car, which the examiner found to be anxiety-provoking.  The diagnostic impression on Axis I was probable PTSD.  However, the examiner found that the veteran was not actively suffering from PTSD symptoms but did have a chronic anxiety condition.  He also suffered from dementia.  

In an addendum to his examination report, the examiner stated in February 1999 that the veteran's Global Assessment of Functioning (GAF) score was 41 to 43.  A GAF score related only to PTSD would be 45 to 48; dementia lowered the score.  The Board notes that a GAF score of 41 to 50 denotes serious symptoms or any serious impairment in social, occupational, or school functioning.  The American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 32, (4th Edition, 1994).  

VA treatment notes show that, in January 1999 at a geriatric medicine clinic, dementia was found to be not noticeably progressive.  It was stated that the current level and pattern of test scores were consistent with those observed in October 1998 and that both performances suggested moderate dementia.  In January 1999, a VA neuropsychologist recommended that the veteran be enrolled in a day treatment center.  In April 1999 the veteran was attending an adult day care program.  In May 1999, an attending physician noted that the veteran's Alzheimer's disease had not changed since August 1998.  He could answer questions, but his memory was poor.  He had symptoms of lethargy, which could be due to Alzheimer's or to occult depression.  He had been on a trial of Paxil, but his family stopped it because they didn't think that he was depressed; he has a son who is a medical professor.  In July 1999, at a geriatric medicine clinic, it was noted that the veteran, who was 80 years old, was benefiting from two days per week in adult day care.  A social worker noted that the veteran was getting along well with others in the adult day care program, but his confusion became apparent as a conversation with him progressed.  

Upon careful consideration of the relevant evidence in this case, the Board finds that the veteran's service-connected PTSD and psychoneurosis, anxiety state, is not manifested by the symptomatology required for an evaluation of 70 percent.  In particular, the veteran does not have near-continuous panic or depression, impaired impulse control, or spatial disorientation.  In addition, he maintains an evidently satisfactory relationship with his wife of over 55 years and gets along well with the other patients in the adult day care program which he attends.  The medical evidence shows that his mental status is significantly affected by dementia due to early Alzheimer's disease, which is a nonservice-connected disability.  Any residual service-connected anxiety which the veteran experiences is, the Board finds, adequately and appropriately compensated by the currently assigned 50 percent rating.  Entitlement to an evaluation in excess of 50 percent for PTSD and psychoneurosis, anxiety state, is not established.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411.  

In reaching this decision, the Board has considered the potential application of various provisions of Title 38 of the Code of Federal Regulations (2000) whether or not they were raised by the veteran, as required by the holding in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  However, the Board finds that in this case the disability picture presented by the veteran's service-connected psychiatric disorder is not so exceptional or unusual as to render impractical the application of regular schedular standards, and thus a referral for an evaluation on an extraschedular basis is not warranted.  The Board is, therefore, not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the veteran's claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

An increased evaluation for PTSD and psychoneurosis, anxiety state, is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


  

